United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.E., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Santa Clarita, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0070
Issued: August 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 10, 2019 appellant filed a timely appeal from a September 10, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last OWCP merit decision dated December 3, 2018 to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the September 10, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his schedule award claim.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On August 17, 2020 appellant, then a 40-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he developed neck, arm, and knee injuries due to factors
of his federal employment, including loading and unloading trucks. He noted that he first became
aware of his condition and realized its relation to his federal employment on April 3, 2010. OWCP
accepted the claim for lesion of the left ulnar nerve, neck sprain, bilateral knee derangement,
displacement of cervical intervertebral discs without myelopathy and brachial neuritis or
radiculitis, and cervicalgia. Appellant stopped work on May 8, 2010 and has not returned. OWCP
initially paid appellant wage-loss compensation and medical benefits on the supplemental rolls
and later paid appellant on the periodic rolls commencing December 19, 2010.4
By decision dated July 16, 2014, OWCP terminated appellant’s compensation benefits and
entitlement to a schedule award, effective July 16, 2014, pursuant to 5 U.S.C. § 8106(c)(2) for
refusal of suitable work.
Appellant requested a telephonic hearing before a representative of OWCP’s Branch of
Hearings and Review on August 11, 2014. The hearing was held on March 18, 2015. By decision
dated June 3, 2015, the hearing representative affirmed the July 16, 2014 suitable work
termination.
On June 30, 2015 appellant filed a timely appeal to the Board. The Board affirmed the
June 3, 2015 hearing representative’s decision on December 24, 2015, finding that OWCP had met
its burden of proof to terminate appellant’s wage-loss compensation and schedule award benefits
effective July 16, 2014 pursuant to 5 U.S.C. § 8106(c)(2).5
Appellant subsequently submitted multiple requests for reconsideration. By decisions
dated April 7, August 12, and November 18, 2016, OWCP denied appellant’s requests for
reconsideration without conducting a merit review.
On January 4, 2017 appellant, through counsel, filed a timely appeal to the Board. By
decision dated July 21, 2017, the Board affirmed OWCP’s August 12 and November 18, 2016

3

Docket No. 15-1494 (issued December 24, 2015); Docket No. 17-0503 (issued July 21, 2017).

4

On June 25, 2010 appellant underwent left cubital tunnel surgery. On May 28, 2013 he underwent C4-6 anterior
microdiscectomy and interbody fusion surgery.
5

Docket No. 15-1494 (issued December 24, 2015).

2

decisions. The Board found that OWCP properly determined that appellant’s requests for
reconsideration were insufficient to warrant merit review of the claim under 5 U.S.C. § 8128(a).6
On February 23, 2018 appellant filed a claim for a schedule award (Form CA-7). OWCP
received medical evidence in support thereof.
By decision dated August 9, 2018, OWCP denied appellant’s claim for a schedule award.
It found that he had not submitted any medical evidence which supported that he had reached
maximum medical improvement (MMI) and that he had sustained a permanent measurable
impairment of a scheduled member or function of the body, pursuant to the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).7
On September 4, 2018 appellant requested reconsideration and submitted additional
medical evidence. In a report dated August 24, 2018, Dr. Hrair E. Darakjian, a Board-certified
orthopedic surgeon, related that appellant’s condition was permanent and stationary, and that
appellant had reached MMI.
In a September 25, 2018 letter, the employing establishment challenged appellant’s
schedule award claim. It noted that the Board previously found that OWCP had properly
terminated appellant’s wage-loss compensation and entitlement to schedule award benefits
effective July 16, 2014 in accordance with 5 U.S.C. § 8106(c)(2).
By decision dated December 3, 2018, OWCP denied modification of its August 9, 2018
decision.
OWCP subsequently received additional medical evidence including progress reports from
Dr. Darakjian dated August 24, September 25, October 9, November 20, and December 18, 2018
and January 15, February 12, April 9, and May 7, 2019.
In a January 28, 2019 report, Dr. Mark Bernhard, an osteopath and physical medicine and
rehabilitation specialist, noted appellant’s history of injury, reviewed medical reports and noted
his examination findings. He diagnosed lesion of left ulnar nerve, neck sprain, bilateral
derangement of knees, left limb pain, displacement of cervical intervertebral disc without
myelopathy, brachial neuritis or radiculitis, not otherwise specified, and cervicalgia. Dr. Bernhard
opined that appellant reached MMI as of January 28, 2019. He indicated that additional diagnostic
studies were needed in order to render an impairment rating under the A.M.A., Guides. Appellant
underwent additional diagnostic studies.8

6

Docket No. 17-0503 (issued July 21, 2017).

7

A.M.A., Guides (6th ed. 2009).

8
A March 12, 2019 x-ray of right knee revealed no evidence of fracture or malalignment; a March 12, 2019 x-ray
of left knee also revealed no abnormalities. A March 18, 2019 electromyogram (EMG) and nerve conduction velocity
(NCV) studies were positive for bilateral carpal tunnel syndrome. The March 18, 2019 ulnar nerve conduction study
was normal.

3

In an April 29, 2019 supplemental report, Dr. Bernhard reviewed the diagnostic testing.
He reiterated that appellant reached MMI on January 28, 2019. Using the A.M.A., Guides and
The Guides Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition
(July/August 2009) (The Guides Newsletter), Dr. Bernhard provided impairment calculations. He
opined that appellant had 15 percent left and 15 percent right upper extremity impairment for the
cervical spine at C3-4 and C5-6 levels for sensory and motor deficits; 2 percent impairment for
right carpal tunnel syndrome and 2 percent impairment for left carpal tunnel syndrome; and no
impairment for left cubital tunnel syndrome or for bilateral knee conditions.
On June 10, 2019 appellant requested reconsideration. Additional progress reports from
Dr. Darakjian regarding appellant’s current medical status dated June 4 and July 30, 2019 were
received.
By decision dated September 10, 2019, OWCP denied appellant’s request for
reconsideration. It found that it had erroneously issued the August 9 and December 3, 2018
decisions with additional appeal rights. OWCP further found that appellant’s entitlement to
compensation benefits, including schedule award benefits, was terminated by the July 16, 2014
§ 8106(c) sanction decision, and the medical evidence appellant submitted from Drs. Darakjian
and Bernhard were irrelevant to the underlying issue.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right. OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.9
One such limitation is that the request for reconsideration must be received by OWCP
within one year of the date of the decision for which review is sought.10 A timely request for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (1) shows that OWCP erroneously applied or interpreted a specific point of
law; (2) advances a relevant legal argument not previously considered by OWCP; or (3) constitutes
relevant and pertinent new evidence not previously considered by OWCP.11 When a timely request
for reconsideration does not meet at least one of the above-noted requirements, OWCP will deny
the request for reconsideration without reopening the case for a review on the merits.12 In support
of a request for reconsideration, a claimant is not required to submit all evidence which may be

9

20 C.F.R. § 10.607.

10

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
11

Id. at § 10.606(b)(3).

12

Id. at § 10.608(a), (b).

4

necessary to discharge his or her burden of proof.13 He or she needs only to submit relevant,
pertinent evidence not previously considered by OWCP.14 When reviewing an OWCP decision
denying a merit review, the function of the Board is to determine whether OWCP properly applied
the standards set forth at section 10.606(b)(3) to the claimant’s request for reconsideration and any
evidence submitted in support thereof.15
OWCP regulations provide that in a termination under section 8106(c) of FECA, a claimant
has no further entitlement to compensation under sections 8105, 8106, and 8107 of FECA which
includes payment of continuing compensation for permanent impairment of a scheduled member.16
The Board has found that a refusal to accept suitable work constitutes a bar to receipt of a schedule
award for any impairment which may be related to the accepted employment injury.17
Chapter 2.808.12 of OWCP’s procedures discusses schedule awards and refusal of suitable
work.18 It indicates, “Section 5 U.S.C. 8106(c) provides a penalty against employees who refuse
offers of suitable employment, or who abandon suitable work without good cause. If a claimant
refuses to accept a suitable offer of employment, the [claims examiner] should follow the sanction
procedures as discussed in FECA PM 2.0814. Once a § 8106(c) sanction decision has been issued,
the claimant has no ongoing entitlement to compensation for continuing [temporary total
disability] TTD or schedule award payments.”
However, the commencement of the schedule award begins on the date of MMI. If MMI
was obtained prior to invoking the section 8106(c) sanction, then the claimant would be entitled
to schedule award payments from the date of MMI through the date of the section 8106(c) sanction
decision.19 Claims for schedule award received after the date of the section 8106(c) sanction

13

See S.F., Docket No. 18-0516 (issued February 21, 2020); P.L., Docket No. 18-1145 (issued January 4, 2019);
Helen E. Tschantz, 39 ECAB 1382 (1988).
14

S.S., Docket No. 18-0647 (issued October 15, 2018).

15

P.L., supra note 13; Annette Louise, 54 ECAB 783 (2003).

16

See 20 C.F.R. § 10.517.

17

K.H., Docket No. 07-2022 (issued February 25, 2008); Stephen R. Lubin, 43 ECAB 564 (1992).

18
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.12 (February 2013).
19

See K.H, Docket No. 07-2022 (issued February 25, 2008) (The Board held that OWCP properly denied
appellant’s entitlement to schedule award compensation as section 8106(c) of FECA served as a bar to further
compensation for disability arising from the accepted employment injuries); Alfred R. Anderson, 54 ECAB 179
(2002); Stephen R. Lubin, 43 ECAB 564 (1992) (where the Board found that the penalty provision of section 8106(c)
may serve as a bar to compensation pursuant to appellant’s claim for a schedule award for the period after the
termination of compensation based on a refusal to accept a suitable offer of employment).

5

decision should not be adjudicated such that new appeal rights are afforded. Rather, the CE should
refer the claimant to the appeal rights provided with the original sanction decision.20
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his schedule award claim.
Appellant filed his claim for a schedule award on February 23, 2018, almost four years
after OWCP’s July 16, 2014 decision, which terminated his wage-loss compensation and
entitlement to schedule award benefits pursuant to 5 U.S.C. § 8106(c)(2) because he refused
suitable work. Under OWCP’s procedures, no claims for a schedule award received after the date
of the section 8106(c) sanction decision should be adjudicated with new appeal rights afforded.21
Thus, OWCP properly found that it had erroneously issued its August 9 and December 3, 2018
schedule award decisions.
As appellant was not entitled to appeal rights from the decisions denying his schedule
award claim, the Board finds that OWCP properly denied appellant’s request for reconsideration.
CONCLUSION
The Board finds OWCP properly denied appellant’s request for reconsideration of the
merits of his schedule award claim.

20

See supra note 18.

21

See id.

6

ORDER
IT IS HEREBY ORDERED THAT the September 10, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 4, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

